Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15, 18-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 9587890 (Yang).
	Regarding independent claims 13, 20, Yang discloses a geothermal system for extracting heat energy from the ground, comprising: an outer vessel 700 having a diameter d2, the outer vessel disposed within the ground and having a sidewall with an outer surface that is in contact with surrounding ground material when the geothermal system is in an installed condition (see figure 12, column 1, lines 40-65), and the outer vessel having an inner surface defining an interior volume of the outer vessel; a geothermal pile 7050 having a diameter d3 that is less than d2 and being disposed within the interior volume when the geothermal system is in the installed condition; and a first heat conducting liquid (from inlet 701, outlet 702) at least partially filling a space that is defined between the inner surface of the sidewall of the outer vessel and an outer surface of the geothermal pile when the geothermal system is in the installed condition,

wherein the geothermal pile 7050 comprises a conduit (note 708, 709, 708’, 709’) contained within an interior space thereof for conducting a second heat conducting liquid into the geothermal pile at a top end thereof and along a flow path within the geothermal pile toward a bottom end of the geothermal pile and then back to an outlet at the top end thereof, and wherein during operation heat is transferred from the surrounding ground to the second heat conducting liquid via the first heat conducting liquid within the space that is defined between the inner surface of the sidewall of the outer vessel 700 and the outer surface of the geothermal pile 7050.
	Regarding claim 15, since the fluid level can be controlled by valves 703, 704, any fluid level can be obtained by adjusting the valve.
	Regarding claims 18-19, note the valves 703, 704, control device 2000 that control the liquid in the space between the vessel and the pile as claimed.

35 USC 103 rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-17 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 9587890 (Yang) in view of US 2013/0232973 (McBay).  Yang teaches all the claimed subject matter as set forth above in the rejection of claim 13, but still does not teach that: 1) concrete plug in claim 14, 2) high conductivity lower portion of the pile in claim 15, and 3) sand or gravel in the space as claimed in claim 17.  McBay teaches a geothermal system comprising a vessel 60, heat exchanger 100, and: 1) the casing can be formed by concrete (paragraph 61), 2) the high conductivity material including metal for the lower portion of the heat exchanger 100 (paragraph 92, and 3) the sands (paragraph 92) also between the inner casing and the outer vessel.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide concrete in the vessel of Yang as taught by McBay for the purpose of obtaining a stable structure, and to use high conductivity metal in the heat exchanger of Yang as taught by McBay for the purpose of transferring heat more effectively, and to provide sand in the space of Yang as taught by McBay for the purpose of controlling the heat transfer to the appropriate level.
Allowable Subject Matter and Reasons for Allowance
	Claims 1-12 are allowed.

	In claim 1, the recitation of “a fill material packed around the outer surface of the outer vessel and extending to a depth L4, below an open upper top of the outer vessel; and means for adding water to the volume of water such that, during use, a flow of water overflows the open upper top of the outer vessel and enters into the fill material;” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claim 1 and its dependent claims are allowable.  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sheinbaum, Baciu, Loveday, Greene, and Basmajian discloses geothermal systems  comprising inner casings forming a space with outer casings.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/8/2022